Citation Nr: 1605583	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  13-09 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran served on active duty from December 1955 to December 1957.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent medical evidence, and competent and credible lay evidence, shows that the Veteran's tinnitus is related to active duty.


CONCLUSION OF LAW

Tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 38 U.S.C.A. § 5107(b).

Based on a thorough review of the record, the Board finds that the evidence supports the Veteran's claim for service connection for tinnitus.

The Veteran's DD 214 is not in the record before the Board.  In this regard, a VA memorandum relates that the Veteran's service records were fire-related.  In correspondence to VA, during a May 2011 VA examination and during a December 2015 hearing before the undersigned, the Veteran testified in detail that while on active duty he was continuously exposed to jet engine noise, including sonic booms, while stationed at (inaudible) Islands Naval Air Station (Nike Base).  He was a missile base operator and had no hearing protection.  The Veteran's tinnitus began at that time and continued ever since.  He sought treatment for ringing in the ears right after separation from active duty.  His wife testified that she met him in 1957 and he complained at that time about ringing in his ears.  

The Board finds that the Veteran's assertion of exposure to acoustic trauma in service is consistent with the circumstances of his military service.  38 U.S.C.A. § 1154(a).  The Board finds that the Veteran was exposed to acoustic trauma in service.

The Veteran is competent to state that he experiences tinnitus, and to describe how long he has experienced tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds the testimony by the Veteran and his wife is competent and credible lay evidence that his current tinnitus began during active duty, and has existed since that time.

The Board is aware that the May 2011 VA examination report provides the opinion that it was not possible to determine if the etiology of the Veteran's tinnitus was related to military noise exposure without resorting to mere speculation.  

The Board finds that this opinion does not outweigh the credible testimony by the Veteran and his wife that his tinnitus began during active duty and has continued since that time.  In light of their credible testimony that the Veteran incurred tinnitus during active duty, the Board finds that service connection for tinnitus is warranted. 


ORDER

Service connection for tinnitus is granted.  


REMAND

The Veteran also contends his current hearing loss is due to service.  During the December 2015 hearing, he testified that he noticed hearing loss at separation and sought medical treatment right after separation.  He stated that his hearing loss had continued to the present.  He is competent to so testify.  See Charles, supra.

The May 2011 VA examination report provides the opinion that it was not possible to determine if the etiology of the Veteran's hearing loss was related to military noise exposure without resorting to mere speculation.  However, the examiner either did not elicit, or did not address, the fact that the Veteran noticed hearing loss at separation and the hearing loss had continued to the present.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  Thus, the May 2011 VA medical opinion is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  A remand is necessary in order for the AOJ to obtain an adequate VA medical opinion addressing the significance of the Veteran's testimony that he had bilateral hearing loss at separation that continued to the present.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any bilateral hearing loss that may be present.  Copies of all pertinent records from the Veteran's eFolders must be made available to the examiner.

Following a review of the relevant medical evidence, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current bilateral hearing loss is causally related to the Veteran's in-service noise exposure.

In doing so, the examiner must consider the Veteran's lay statements regarding in-service bilateral hearing loss and post-service continuity of bilateral hearing loss. 

The examiner is requested to provide a rationale for any opinion expressed.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


